Election/Restrictions
This application contains claims directed to the following patentably distinct species:

1. Fig.3: coils 312 of magnetic field sensor 303 induce eddy currents to form in substrate 304. 
2. Fig.4A-4B: coils of magnetic field sensor 402 do not induce eddy currents in substrate 404, wherein substrate 406 includes protrusions 420 that join to substrate 404.
3. Fig.4C-4D: coils of magnetic field sensor 402 do not induce eddy currents in substrate 404, wherein substrate 406 does not include any protrusions 420.
4. Fig.4E: coils of magnetic field sensor 402 do not induce eddy currents in substrate 404, wherein cavity 410’ of pressure sensor 430 has a symmetrical stepped shape. 
5. Fig.4F: coils of magnetic field sensor 402 do not induce eddy currents in substrate 404, wherein cavity 452 of pressure sensor 450 has an asymmetrical stepped shape.

Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1 and 25 are generic claims.

There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  

The species are independent or distinct because it required a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries). 

Furthermore, the species are independent or distinct because patentably distinct features in each of the embodiments not found in one another. 

For example, regarding to the species as shown above. Second specie of fig. 4A-4B contains substrate 406 includes protrusions 420 that join to substrate 404. Element of “protrusions 420” in combination with the other elements are not found in third specie of fig.4C-4D. 

Note that there is no statement in the instant specification regarding ‘obvious variants’ of one another, or useable together. 

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUONG D PHAN whose telephone number is (571)272-8883.  The examiner can normally be reached on Monday – Friday 12pm-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571) 272-2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 








/TRUONG D PHAN/Examiner, Art Unit 2861  

/JOHN FITZGERALD/Primary Examiner, Art Unit 2861